        Case 2:20-cv-00353-RMP       ECF No. 4    filed 03/31/21     PageID.21 Page 1 of 2




1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT

2                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                    Mar 31, 2021
3                                                                       SEAN F. MCAVOY, CLERK



4

5                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     CANDI LEE LILES,
                                                      NO: 2:20-CV-353-RMP
8                                Plaintiff,
                                                      ORDER OF DISMISSAL WITHOUT
9           v.                                        PREJUDICE

10    OZZIE KNEZOVICH; ANDREW
      ERIK SCHENK; and MONTY
11    CHAMBERLAIN,

12                               Defendants.

13

14         A Complaint was filed in the above-captioned cause on September 29, 2021.

15   ECF No. 1. On September 30, 2020, a Clerk’s Notice of Deficient Filing was

16   entered informing Plaintiff that she must pay the required Civil Complaint filing fee

17   or, in lieu of paying the filing fee, she must file the appropriate Application to

18   Proceed In Forma Pauperis (IFP). ECF No. 2. The Notice also warned Plaintiff that

19   failure to comply could result in dismissal of the action. ECF No. 2; see 28 U.S.C. §

20   1914 (filing fee a statutory prerequisite to a civil action in federal district court); 28

21   U.S.C. § 1915 (allowing district courts to grant leave to proceed in forma pauperis


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 2:20-cv-00353-RMP       ECF No. 4     filed 03/31/21   PageID.22 Page 2 of 2




1    only after an individual submits an affidavit setting forth assets and an inability to

2    pay).

3            To date, Plaintiff has not paid the required filing fee nor has she filed an

4    Application to Proceed In Forma Pauperis. Therefore, dismissal without prejudice

5    is appropriate. See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007).

6            IT IS HEREBY ORDERED that this case is DISMISSED WITHOUT

7    PREJUDICE.

8            The District Court Clerk is hereby directed to enter this Order, provide a copy

9    to Plaintiff at her last known address, and close the file in this case.

10           DATED March 31, 2021.

11

12                                                 s/ Rosanna Malouf Peterson
                                                ROSANNA MALOUF PETERSON
13                                                 United States District Judge

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
